ORDER
The motions of defendant James Murphy as supplemented wherein he seeks a hearing on the issue of bail are denied as moot. Defendant Murphy’s motion for amended appeal and his motion to proceed pro se are denied. The motions of both defendants for dismissal of their indictments on the basis of this court’s ruling in State v. O’Coin, R.I., 417 A.2d 310 (1980), are assigned to the calendar for October 6, 1980, for argument with the merits of defendants’ appeals.
BEVILACQUA, C. J., and DORIS, J., did not participate.